ORDER OF DISBARMENT
A copy of an Order of Disbarment entered by the Supreme Court of the State of Minnesota on June 8, 1984, in No. CO-84-587, In the Matter of the Application for the Discipline of Benjamin J. Ostfield, an Attorney at Law of the State of Minnesota, was filed with the North Dakota Supreme Court on January 10, 1985.
The Supreme Court of North Dakota, by Order of January 16, 1985, directed that Mr. Ostfield be given 30 days to respond as to why imposition of identical discipline in the State of North Dakota would be unwarranted and to state his reasons therefor.
By letter dated February 14, 1985, Mr. Ostfield requested an extension of time in which to respond to the Order of the Supreme Court. A 30-day extension of time was granted to March 29, 1985. No return to the Order has been filed by, or on behalf of, Mr. Benjamin J. Ostfield.
IT IS ORDERED, that in accordance with Rule 16, NDRDP, the Certificate of Admission issued to Benjamin J. Ostfield be and the same is hereby revoked and he is hereby disbarred from the practice of law in the state of North Dakota.
Dated at Bismarck, North Dakota, this 17th day of April, 1985.
ERICKSTAD, C.J., and YANDE WALLE, GIERKE, MESCHKE and LEVINE, JJ., concur.